Citation Nr: 1544159	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to July 27, 2012, for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 27, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to TDIU and to a rating in excess of 30 percent for PTSD with depressive disorder, respectively.  In a January 2013 rating decision, the RO assigned a 100 percent disability rating for PTSD with depressive disorder effective as of July 27, 2012.

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in September 2011.  A transcript of the hearing has been associated with the claims file.

The Veteran originally requested a videoconference hearing in her April 2012 substantive appeal; however, in an August 2013 statement, the Veteran withdrew her request for a Board hearing.  The hearing request is thus deemed withdrawn.

In the April 2015 remand, the first two issues that the Board listed were the same; the Veteran sought a disability rating greater than 30 percent, and equal to 100 percent, for her PTSD with depressive disorder.  As the Veteran is presumed to be seeking a 100 percent rating in increased rating claims, the Board has combined the first two issues of the April 2015 remand into a single issue in this decision.  Further, as the Veteran withdrew those claims in a September 2015 statement (VA Form 21-4138), she is not prejudiced by this restatement of the issue.


FINDINGS OF FACT

1.  On September 29, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw her appeal of the issue of entitlement to a disability rating in excess of 30 percent prior to July 27, 2012, for PTSD with depressive disorder NOS.

2.  The evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation as the result of her service-connected disabilities prior to July 27, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 30 percent prior to July 27, 2012, for PTSD with depressive disorder NOS by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU prior to July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD with Depressive Disorder

With respect to the issue of entitlement to a disability rating in excess of 30 percent prior to July 27, 2012 for PTSD with depressive disorder, the Veteran requested in a September 2015 letter that the Board dismiss that issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a February 2011 letter, sent prior to the June 2011 rating decision, that informed the Veteran of her duty and the VA's duty for obtaining evidence.  In addition, the February 2011 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records and lay statements have been obtained.

The December 2011 and March 2012 opinions as to the effect of the Veteran's service-connected disabilities on her ability to secure and maintain a substantially gainful occupation are adequate because the VA examiners discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions.

The Board remanded this claim for additional development in April 2015.  There has been substantial, if not full, compliance with the Board's remand directives, as VA requested additional evidence from the Veteran in May 2015, and obtained her vocational rehabilitation folder.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA provided the Veteran with a hearing before a DRO in September 2011 at the RO.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the DRO hearing.  By contrast, the DRO hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  Thus, the Board finds that VA made reasonable efforts to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual veteran's educational and occupational history, and relate these factors to her service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

The Veteran had a combined rating of 90 percent throughout the appellate period prior to July 27, 2012.  Her service-connected disabilities were migraine headache, rated 50 percent; PTSD with depressive disorder NOS, rated 30 percent; scars of the left areola, rated 30 percent; severe left shoulder bursitis, rated 20 percent; tinnitus, rated 10 percent; and recurrent left breast mastodynia and continuing areolar/nipple drainage, rated 10 percent.

The preponderance of the evidence shows that the Veteran was not unemployable due to her service-connected disabilities throughout the appellate period prior to July 27, 2012.  Two VA medical opinions were obtained in March 2012-one for the Veteran's service-connected psychiatric disorder (i.e., PTSD with depressive disorder NOS), and one for her non-psychiatric disabilities (i.e., migraine headache, scars of the left areola, severe left shoulder bursitis, tinnitus, and recurrent left breast mastodynia and continuing areolar/nipple drainage).  The March 2012 VA psychiatric examiner opined that the Veteran's PTSD and depressive disorder "do not render her unable to secure and maintain substantially gainful employment."  In support of this opinion, the examiner explained that the December 2011 VA examiner had found that the Veteran's psychiatric disorder was "mild" in degree.  Moreover, the December 2011 VA examiner explained that:

[The Veteran's] memory for remote, recent, and immediate events w[as] intact, including when asked what she did on the previous day, stating that her sister came and got her, and she rode to Lincoln with her sister, went to a thrift shop, which she said was one of her favorite things to do, and then rode back with her sister.  This is in contrast to her saying earlier in the interview that she didn't do anything but sleep during the day.  [The] Veteran is either a very poor historian, or is consciously exaggerating her symptoms and behaviors....  [Internal parentheses removed.]

Based on the current interview, it is my opinion that it is at least as likely as not that the Veteran is malingering, or at least being manipulative and exaggerating.  Her responses to questions were very inconsistent, stating one thing and later contradicting what she had previously stated, for example as it related to her living situation, and her usual activities.

With respect to the Veteran's non-psychiatric service-connected disabilities, the other March 2012 VA examiner opined that the migraine headache, scars of the left areola, severe left shoulder bursitis, tinnitus, and recurrent left breast mastodynia and continuing areolar/nipple drainage "would NOT preclude her from security and maintaining gainful employment."  While the examiner found that the Veteran "would have difficulty [with] heavy lifting activities with her [left] shoulder and performing heavy physical activities....[s]he would likely be able to perform sedentary, desk or phone position[s]...with proper education and light breaks."  The VA examiner explained that the Veteran's treatment records show that she has not had chronic treatments for headaches in the past two years that would "show any lifestyle severity of inadaptability."

The Board has considered the Veteran's contentions, including her September 2011 RO hearing testimony that her 50 percent rating for headaches demonstrates that she has severe economic inadaptability, and her assertion that she takes "enough medication [for her service-connected headaches] to...usually just sleep...because they really knock me out."  See pp. 3, 9.  As to the first argument, the fact that the Veteran received a 50 percent disability rating for headaches does not show, in itself, that the Veteran has all of the symptoms in the rating criteria during the pendency of this appeal.  Further, the rating criteria do not mandate that a TDIU be assigned in every instance where a 50 percent rating for headaches is granted.  As to the second argument, the Board finds that the Veteran's assertion lacks credibility because it is inconsistent with the evidence of record.  Specifically, as the December 2011 VA examiner explained, the Veteran has alternately reported that she just sleeps because of her disabilities, or is able to go out shopping.  Further, the March 2012 VA examiner found that the Veteran's treatment records for her headaches did not "show any lifestyle severity of inadaptability."  As the Veteran's statements are inconsistent with the record, the Board finds that they lack credibility and, as such, do not support a finding of unemployability due to her service-connected disabilities.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the VA examiners' opinions warrant greater probative weight than the Veteran's own assertions because they considered the Veteran's medical records and discussed her medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's service-connected disabilities do not preclude employment, including sedentary employment in a desk- or phone-based position.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, the Veteran's education, training, and work history are consistent with employment in a sedentary position.  Specifically, an October 2010 document (VA Form 28-1900) shows that the Veteran has 14 years of education.  Additionally, as the March 2011 VA examiner recorded, the Veteran was employed as recently as 2008 as a medical assistant and a nursing assistant, where she lifted and bathed patients and distributed medications.  Moreover, an October 2011 letter documents that the Veteran's vocational rehabilitation program was discontinued because she elected not to pursue services.  Based on the foregoing, the Board finds that the Veteran's level of education, training, and work history shows that her service-connected disabilities alone did not preclude her from performing a sedentary occupation, such as receptionist or pharmacy assistant, throughout the appellate period.


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 30 percent prior to July 27, 2012, for PTSD with depressive disorder NOS is dismissed.

Entitlement to a TDIU prior to July 27, 2012 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


